Citation Nr: 1703040	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  05-38 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hammertoes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran served on active duty from November 1976 to January 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned at an August 2007 video-conference hearing.  A hearing transcript is in the claims file.  

Most recently, in December 2015, the Board remanded the claim on appeal for additional development.  The claims file has been returned to the Board for consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board, in its August 2012 Remand, directed the AOJ to afford the Veteran a VA examination to determine the etiology of her bilateral hammertoes.  The Veteran underwent VA examination in June 2014.  The Veteran reported the gradual onset of bilateral toe pain over the course of active service for which she received temporary footwear profiles.  She denied treatment, save for medications.  She asserted that she developed bunions during service.  The examiner diagnosed the Veteran with bilateral hammertoes and opined that such was less likely than not related to service, reasoning that the Veteran's service treatment records were silent for any complaints regarding, treatment for, or injuries to the feet.  

In its December 2015 Remand, the Board determined that the June 2014 VA opinion was inadequate, as the examiner based the opinion on the absence of evidence in the service treatment records and did not appear to consider the Veteran's lay statements as to in-service bilateral foot pain and her assertion that her bilateral hammertoes are related to marching in boots.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the appellant's report of in-service injury but relied on the service treatment records to provide a negative opinion).  The Board directed the AOJ to obtain an adequate addendum opinion that specifically acknowledged and considered the Veteran's statement that she first noticed problems with her feet during service from wearing combat boots.

In a January 2016 VA opinion, the same examiner who conducted the June 2014 VA examination opined that the disability was less likely than not related to service and reasoned that there was one illegible report of medical history in the Veteran's service treatment records, otherwise, there is no reference to any injury to or complaints regarding the feet during service.  In essence, the VA examiner re-issued an opinion of the same content as the prior June 2014 opinion deemed inadequate by the Board.  The examiner did not acknowledge and consider the Veteran's statement that she first noticed problems with her feet in service from wearing combat boots.  The opinion is thus inadequate.  Dalton 21 Vet. App. 23.  Another remand is required in order to obtain an adequate etiological opinion.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  In this regard, the Board notes that the VA examiner, in the January 2016 opinion, reported that the Veteran presented for an in-person examination.  Such appears to be a typographical error, as the opinion appears without report of any physical examination and the Board did not request that the Veteran undergo additional VA examination in its remand directives.  However, the Veteran, in her September 2016 statement, asserted that she was not examined by the examiner and specifically requested a physical examination by an examiner other than the examiner who examined her in June 2014 and who issued the inadequate June 2014 and January 2016 opinions.  On remand, the AOJ should afford the Veteran a VA examination to determine the etiology of her bilateral hammertoes.  

The most recent VA treatment records associated with the claims file are dated in October 2015.  On remand, the AOJ should obtain the Veteran's updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain and associate with the claims file the Veteran's updated VA treatment records dated since October 2015.

2. Then, schedule the Veteran for a VA examination with an appropriate examiner - an examiner different than the examiner who examined her in June 2014 and who issued the inadequate June 2014 and January 2016 opinions - to determine the etiology of her bilateral hammertoes.  All indicated tests and studies should be conducted.

The examiner should opine as to whether it is at least as likely as not (at least 50 percent probability) that the Veteran's bilateral hammertoes were incurred in service, or are otherwise related to service.  The examiner should specifically acknowledge and discuss (1) the Veteran's in-service March 1979  complaint of cracking and redness between the fourth and fifth toe for two days, diagnosed as tinea pedis of the left foot, (2) the Veteran's lay statements of bilateral foot pain, bunions, and hammertoes, during service, from marching and running in military boots and female loafers, and (3) the bilateral hammertoes diagnosed post-service, in December 2002, and the time it would take for such to develop to the degree found at that time, as the Veteran separated from active service in January 1980. 

The claims file should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

3. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and her representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




